FILED
                            NOT FOR PUBLICATION                             MAY 31 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MILES HALL,                                      No. 10-56996

              Plaintiff - Appellee,              D.C. No. 3:08-cv-01195-JLS-
                                                 WVG
  v.

NATIONAL UNION FIRE INSURANCE                    MEMORANDUM *
COMPANY OF PITTSBURGH,
PENNSYLVANIA, a corporation,

              Defendant - Appellant,

  and

ASSOCIATED UNDERWRITERS and
UNITED TRUCKERS ASSOCIATION,

              Defendants.



                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                        Argued and Submitted May 11, 2012
                               Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: NOONAN and FISHER, Circuit Judges, and GRITZNER, Chief District
Judge.**

      National Union appeals a grant of summary judgment in favor of plaintiff-

beneficiary Miles Hall in this diversity action for insurance benefits. The district

court found that National Union failed to effectively limit its $1,000,000 accident

insurance coverage to $250,000 in cases of accidental death and therefore owed

beneficiary Miles Hall $1,000,000 upon his father’s death. National Union raises

three issues on appeal: whether Hall’s complaint adequately placed the terms of the

policy in issue; whether the district court erred in finding, as a matter of law, that

the policy conferred a $1,000,000 death benefit; and whether the district court

erred in denying National Union’s motion for reconsideration.

      We review an order granting summary judgment de novo, see Pickern v.

Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 966 (9th Cir. 2006), and an order

denying a motion for reconsideration for abuse of discretion, see SEC v. Platforms

Wireless Intern. Corp., 617 F.3d 1072, 1100 (9th Cir. 2010). We affirm.

      A. Pleading

      Federal Rule of Civil Procedure 8(a) requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Here, Hall’s operative

complaint sought $1,000,000 in benefits under the theory that a temporary



                                            2
insurance policy created by the decedent’s application for coverage was in effect at

the time he died. Hall attached a copy of the insurance application to the

complaint. The complaint also alleged, in paragraph 18, that Hall was entitled to

$1 million because “[t]here was no conspicuous plain or clear statement of any

lesser limit of liability or any reduction of benefits payable to Robert Hall’s

designated beneficiary ever communicated to Robert Hall [the decedent] prior to

his death . . . .” Paragraph 18 was sufficient to put National Union on notice that

the terms of its Certificate of insurance were at issue. Furthermore, National

Union responded to the complaint by introducing a copy of the Certificate, thereby

placing it in issue. The court did not err when it interpreted the terms of the

Certificate in ruling on cross-motions for summary judgment.

      B. Interpretation of the policy

      Interpretation of an insurance policy is a question of law in California. See

TRB Investments, Inc. v. Fireman's Fund Ins. Co., 40 Cal. 4th 19, 27 (2006);

Haynes v. Farmers Ins. Exch., 32 Cal. 4th 1198, 1204 (2004). “[T]o be

enforceable, any provision that takes away or limits coverage reasonably expected

by an insured must be conspicuous, plain and clear. . . . in words that are part of the

working vocabulary of the average layperson.” Haynes, 32 Cal. 4th at 1204

(internal quotation marks omitted). Here, the decedent signed up for $1,000,000 in


                                           3
coverage. National Union faxed him a Certificate entitled “$1,000,000 Combined

Single Limit Occupational Accident Benefit.” An itemized entry for “AD&D”

coverage, payable at $250,000, was neither plain, clear, nor understandable to a

layperson. See id. It therefore did not effectively limit coverage upon accidental

death to $250,000. The district court did not err in finding, as a matter of law, that

the Certificate entitled Hall to a $1,000,000 benefit.

      C. Rule 59 motion

      National Union moved for reconsideration under Federal Rule of Civil

Procedure 59. “Reconsideration under Rule 59(e) is appropriate if (1) the district

court is presented with newly discovered evidence, (2) the district court committed

clear error or made an initial decision that was manifestly unjust, or (3) there is an

intervening change in controlling law.” SEC v. Platforms Wireless, 617 F.3d at

1100 (internal quotation marks omitted). Here, National Union sought to use Rule

59 to introduce the declaration of an insurance expert in the trucking industry. It

could have introduced this evidence in its opposition to Hall’s motion for summary

judgment, but chose not to. The district court’s grant of summary judgment was

not clear error, nor was there any intervening change in controlling law. Therefore,

the district court did not abuse its discretion by denying National Union’s Rule 59

motion.


                                           4
The judgment of the district court is AFFIRMED.




                                 5
                                                                 FILED
Hall v. National Union Fire Insurance, No. 10-56996               MAY 31 2012

                                                              MOLLY C. DWYER, CLERK
GRITZNER, Chief District Judge, concurring:                    U .S. C O U R T OF APPE ALS




      I concur in sections B and C only, and in the result.